Per Curiam.*
The proceedings before the magistrate, in this casé, appear to have been in conformity to the statute. The commitment recites the several facts necessary to show jurisdiction and the conviction upon sufficient evidence of the alleged charge. Under such circumstances, the court should have remanded the petitioner to the custody of the House of Mercy. The statute expressly provides that no commitments made under this act which shall recite the facts upon which it is based shall - be deemed or held to be invalid by reason of any imperfection or defect in form.
We see no error in the proceedings which justified the court in discharging the petitioner upon the writ of habeas corpus.
The order must be reversed and the petitioner remanded.

 Davis, P. J., Brady and Daniels, JJ.